—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered February 26, 1997, convicting him of robbery in the first degree (three counts), assault in the first degree, criminal possession of a weapon in the second degree, criminal use of a firearm in the first degree, and reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of the right to appeal was voluntary, knowing, and intelligent, and served to effectively waive appellate review of the specific issue which he now seeks to raise (see, People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.